DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-12 and newly added claims 32-40, as well as cancellation of claims 13-18 and 28-31, in the reply filed on December 30, 2021, is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 36, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (U.S. Pub. 2015/0091058) in view of Sawabe (U.S. Pub. 2019/0296155).
Regarding claims 1-2 and 36, Doyle [Figs.1,3,4,6,9] discloses a transistor, comprising:
a first conductive contact [602(substrate/bottom contact),610];

a second conductive contact [630,640] over the heterogeneous channel; and
a gate electrode [642] laterally neighboring the heterogeneous channel;

wherein the heterogeneous channel comprises:
a lower region [lower portion of channel 620] directly contacting the first conductive contact [610];
an upper region [upper portion of channel 620] directly contacting the second conductive contact [630]; and
a middle region vertically between the lower region and the upper region, the middle region having one or more of a decreased atomic concentration of at least one metal, a decreased atomic concentration of at least one metalloid [Paras. 37,60-68,73,76-78] [discloses varying content of Ge (metalloid) or In (metal)], and an increased atomic concentration of oxygen relative to the lower region and the upper region.

Doyle discloses a heterogeneous channel [620], but fails to explicitly disclose the channel comprising at least one oxide semiconductor material.  However, Sawabe [Fig.1] discloses a transistor wherein the channel [16] comprising at least one oxide semiconductor material [Paras.28-32].  Oxide semiconductor is well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable alternatives for the channel material.  It would have been obvious to provide the oxide semiconductor as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

xSnyO, InxZnyO, ZnxO, InxGayZnzO, InxGaySizOa, InxWyO, InxO, SnxO, TixO, ZnxONz, MgxZnyO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, and InxGaySizO [Paras.28-32].

Regarding claims 4-12, 37, and 39, Doyle discloses 
wherein the lower region, the middle region, and the upper region each comprise substantially the same elements as one another [Paras. 37,60-68,73,76-78];

wherein the lower region, the middle region, and the upper region are each substantially homogeneous [Paras. 37,60-68,73,76-78] [Doyle discloses modifying growth conditions to vary the semiconductor composition; it appears obvious that each region is homogenous, but are different from each other];

wherein one or more of the lower region and the upper region is heterogeneous [Paras. 37,60-68,73,76-78];

wherein amounts of one or more of at least one metal and at least one metalloid in the lower region and the upper region increase in directions extending vertically away from the middle region [Paras. 37,60-68,73,76-78] [discloses varying content of Ge (metalloid) or In (metal)];

wherein one or more of the lower region and the upper region is doped with at least one element selected from hydrogen, nitrogen, phosphorus, boron, arsenic, and tellurium [Fig.10; n-type [1020] and p-type [1022] base regions; Paras.48-49 discloses various known dopants as claimed];

further comprising another gate electrode, the gate electrode [Gate 1] and the another gate electrode [Gate 2] laterally neighboring different sides [at least different regions of the sides] of the heterogeneous channel than one another [Fig.13];

wherein the gate electrode [642] laterally surrounds all lateral boundaries of heterogeneous channel [620] [Para.37];

wherein the heterogeneous channel [920] comprises:
a lower region; 
an upper region; and 
a middle region vertically between the lower region and the upper region, the lower region and the upper region each exhibiting a lower band gap than the middle region [Fig.9; discloses a bandgap engineered channel; Para.40]; 

wherein the lower region and the upper region have increased atomic concentration of indium relative to the middle region [Paras. 37,60-68,73,76-78] [discloses varying content of Ge (metalloid) or In (metal)];

wherein the at least one oxide semiconductor material of the heterogeneous channel comprises:
a first region; and 
a second region vertically adjacent the first region and having a larger band gap than the first region [Fig.9; discloses a bandgap engineered channel; Para.40];

.

Allowable Subject Matter
Claims 3, 32-35, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein: the middle region comprises a first oxide semiconductor material; and 
one or more of the lower region and the upper region comprises a second oxide semiconductor material having a different material composition than the first oxide semiconductor material;

wherein the at least one oxide semiconductor material of the heterogeneous channel comprises:
a first region;
a second region; and
a third region vertically interposed between the first region and the second region, the third region oxygen-rich relative to each of the first region and the second region;

wherein the first region is oxygen-lean relative to the second region;


the second conductive contact comprises additional metallic material; and 
the at least one oxide semiconductor material of the heterogeneous channel comprises an oxygen-rich, metal-lean middle region between at least two oxygen-lean, metal-rich end regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822